     Case 1:19-cv-00898-DAD-SAB Document 28 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAN TING LONG et al.,                              No. 1:19-cv-00898-DAD-SAB
12                       Plaintiffs,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    ERIC MCAFEE, et al.,                               ACTION DUE TO PLAINTIFFS’ FAILURE
                                                         TO COMPLY WITH COURT ORDERS AND
15                       Defendants.                     SERVE DEFENDANTS
16                                                       (Doc. No. 26)
17

18           On July 1, 2019, plaintiffs Wan Ting Long and Xuejun Makhsous (collectively,

19   “plaintiffs”), proceeding pro se, filed this civil action against several defendants alleging claims

20   for fraud, breach of contract, breach of fiduciary duties, and violations of the Federal Securities

21   and Exchange Act. (Doc. No. 1.) This matter was referred to a United States Magistrate Judge

22   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23           On March 19, 2020, the assigned magistrate judge issued findings and recommendations

24   recommending that this action be dismissed due to plaintiffs’ failure to comply with court orders

25   and failure to serve the defendants in compliance with Rule 4(m) of the Federal Rules of Civil

26   Procedure. (Doc. No. 26.) The findings and recommendations were served on plaintiff and

27   contained notice that any objections thereto were to be filed within twenty-one (21) days after

28   /////
                                                        1
     Case 1:19-cv-00898-DAD-SAB Document 28 Filed 05/08/20 Page 2 of 2

 1   service. (Id. at 20.) On April 16, 2020, plaintiffs filed objections to the pending findings and

 2   recommendations. (Doc. No. 27.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 5   including plaintiffs’ objections, the court finds the findings and recommendations to be supported

 6   by the record and proper analysis.

 7          In their objections, plaintiffs primarily restate the same arguments and refer to the same

 8   exhibits that have already been addressed in the pending findings and recommendations and in

 9   the orders granting plaintiffs’ multiple requests for extensions of time to prove service of process

10   and providing plaintiffs with extensive guidance on the service requirements under Rule 4(m) of

11   the Federal Rules of Civil Procedure. (Doc. No. 27.) Though plaintiffs assert a few new

12   arguments—that the current COVID-19 health emergency will make future service difficult, that

13   service by publication should be allowed, and that defendants are evading service—none of these

14   arguments meaningfully refute the magistrate judge’s findings or explain why plaintiffs have

15   repeatedly failed to comply with the court’s orders and failed to properly serve defendants as

16   required under Rule 4(m).

17          Accordingly,

18          1.      The findings and recommendations issued on March 19, 2020 (Doc. No. 26) are

19                  adopted in full;

20          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to serve the
21                  defendants in compliance with Federal Rule of Civil Procedure 4(m), and failure to

22                  comply with court orders; and

23          3.      The Clerk of the Court is directed to close this case.

24   IT IS SO ORDERED.
25
        Dated:     May 7, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        2
